 

| Casej2py Maange, . Doc 4549 Filed 05/18/21 Page 1 of 3

  
     
  
  
   
 
   
  

5~\\-2)

Wt Gd

   
 

FI

‘ a; WC 4 A) arr ~ x
l
;
‘ ”
Rel |
!

Mu techymony.

| ‘ ( cE Ww \ Yu v'\ nto
Hhat Pre court Was wn interest in
MUAGERSTANAING 1 Nolo ADUSE
KANE! ed my ‘Wile, Weald wri
WN Dook. aboot i

| Whe exited Mu frou WackeRs
C. = | \e
‘to |

Ee Ci NE NK NYO} EWE)

\ Whose AD \nerRe A D RESUS .
Here's us ak wayedout. Vgurt
Scoots, Bas ahen Ano thePe. Alaeled
XX At AG { AX CINE
Son At Nee). (\apeicd ab

  

 

 

   

 

             

       
  

 

 

 

 

   

 

  
   
   
 

      

               

 

i } \ Dy we #

Agel.

 

 

 

     
   
 
 
  
 
 

 

 

  

 

 

 

 

 

 

| Agog Zo, diwere worthin Leo. NoC julien, .
| Ps NEVEK _Y A \ NYO AW
eld f AYALA
= A VO eS.
: | C\ao 4 © ner
A Voce.

 

 

 

 

x 2S.
MW ecreekitey un
| Stomache FOR

    

é
| Case 20-10@13,18s7 pag 1949 Filed 05/18/21 Page 2 of3
|

 

 

“PSs:

 

 

SENG (Wc eVhoog Whe

 

 

 

Phe iW COMME BOWS | my the
ADDS, The Wotey spent ond
rl NEVER o LoSe tbe
COMDEN SA (NG OWE OXY OS,

—_———ee

 

 

  
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

* USA wFOREVER &

“Sedge | S Iversen

o

° Bey Maret St.

2 |

8 ru COR.

7 Udillung ton De, \480\

= L poe

©

iS

in iSHGi-4901014 ee

!

Case 20-10343-LSS Doc 4549)

 
